Case:21-13328-MER Doc#:87 Filed:07/15/21                  Entered:07/15/21 14:48:33 Page1 of 5




                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLORADO

IN RE:                                         )
                                               )              Case No. 21-13328-MER
SUMMIT FAMILY RESTAURANTS                      )
INC.                                           )
                                               )              Chapter 11
                                               )              Subchapter V
         Debtor.                               )


                                        STATUS REPORT

         The Debtor, Summit Family Restaurants Inc., by and through its attorneys, Kutner Brinen
Dickey Riley, P.C., hereby submits its Status Report and states as follows:
                                          BACKGROUND
         1.     The Debtor filed its Voluntary Petition pursuant to Subchapter V of Chapter 11 of the
Bankruptcy Code on April 6, 2021 in the Bankruptcy Court for the District of Arizona under Case
Number 21-02477-BKM. On June 23, 2021, venue of the case was transferred to the Bankruptcy
Court for the District of Colorado.
         2.     Debtor operates the famous Casa Bonita restaurant, located at 6715 W. Colfax
Avenue, Lakewood, Colorado 80214. Casa Bonita provides a unique dining and entertainment
experience that features a Mexican-themed menu, cliff divers, stage shows, magicians, live music,
three amusement arcades and a large gift shop. Casa Bonita has historically served as many as one
million guests annually in one of the nation’s largest restaurants in terms of size (50,837 sq. ft.) and
seating capacity (1,200 patrons). Depending on the season, Casa Bonita employees between 150 to
300 individuals.
         3.     Casa Bonita has been a Colorado landmark since 1974 and Debtor has operated Casa
Bonita since 1997. Casa Bonita has consistently generated revenues in excess of 6 million dollars
and has been profitable on annual basis through 2019. The COVID-19 pandemic forced Casa Bonita
to close its doors in 2020. As Colorado worked its way through various restrictions on capacity,
Casa Bonita remained closed for over one year. Simply put, until Casa Bonita could provide the
total dining and entertainment experience, Casa Bonita could not viably reopen.
         4.     Since the State’s COVID restrictions have eased, the Debtor has been working to
reopen Casa Bonita. In early May 2021, the arcade and gift shop were reopened. In late May 2021,
Case:21-13328-MER Doc#:87 Filed:07/15/21                 Entered:07/15/21 14:48:33 Page2 of 5




Casa Bonita’s entertainment staff started providing free “backstage” tours on a daily basis during its
normal business hours (Sundays through Thursdays 11AM to 9PM and on Fridays and Saturdays
11AM to 10PM). Menu service remains temporarily unavailable while its boiler system is repaired
and requisite permits are obtained.
       5.      In late 2020, Debtor commenced work on Casa Bonita’s boiler system that was
damaged while Casa Bonita was closed. The boiler system drives Casa Bonita’s power grid.
Without an operational boiler system, Casa Bonita cannot provide power to its kitchen or hot water
for its sanitary requirements.
       6.      Repair of the boiler system requires specialized assistance and components and was
delayed by supply chain issues stemming from COVID. The boiler system repairs are expected to be
finalized this week. After the boiler system repairs are complete, the boiler system must pass
inspection. Then, Casa Bonita must pass final health and fire inspections to provide menu service.
Casa Bonita expects to provide menu service in late July or early August, after all inspections are
complete.
       7.      Debtor’s bankruptcy case was caused by the state-mandated closure of the restaurant
from COVID and due to a dispute with Casa Bonita’s landlord, BSV Lamont JCRS LLC (the
“Landlord”). When the Landlord moved to evict Casa Bonita, Debtor filed its case under Subchapter
V in the Bankruptcy Court for the District of Arizona. As noted, the case was recently transferred to
this Court.
                                      OUTSTANDING ISSUES
Subchapter V Eligibility
       8.      On June 10, 2021, the Landlord filed its objection to the Debtor proceeding as a
debtor under Subchapter V. Prior to the Debtor’s deadline to file a response brief, the Arizona Court
transferred venue to Colorado. In its Order for Transfer of Venue of Bankruptcy Case, the Arizona
Court vacated all filing deadlines, subject to them being reset by this Court.
       9.      Because the case was initially pending in the District of Arizona, the Landlord’s brief
relies on some 9th Circuit case law. The Debtor asks the Court to set a deadline for the Landlord to
file a supplemental brief to its objection within seven (7) days of the Court’s Order and then give the
Debtor seven (7) days thereafter to respond.
Case:21-13328-MER Doc#:87 Filed:07/15/21                Entered:07/15/21 14:48:33 Page3 of 5




The Landlord’s Motion for Administrative Claim
         10.   On April 28, 2021, the Landlord filed its Motion seeking an Administrative Expense
claim. Debtor timely filed its response, and the Landlord timely replied. While the matter was fully
briefed, the Arizona Court did not rule on the issue at the time it transferred venue.
         11.   As with the Subchapter V eligibility issue, the matter was briefed while the case was
pending in the 9th Circuit. The Debtor, therefore, asks that the Court give both the Landlord and the
Debtor fourteen (14) days to file supplemental briefs in this matter.
         12.   Additionally, the Debtor intends to move to assume its lease with the Landlord.
Because the assumption issue is directly related to the Landlord’s Motion for Administrative Claim,
the Debtor asks the Court to set lease assumption and the administrative claim issue on the same
track.
Cash Collateral
         13.   At the time the Petition was filed, the Debtor was not aware of any secured creditors.
Since the Petition Date, Debtor discovered the Internal Revenue Service, the United States Small
Business Administration and the Jefferson County Treasurer assert secured claims against the
Debtor. While the Debtor’s operations were funded exclusively by PPP funds, the Debtor did not
believe it was using cash collateral of any of the secured creditors.
         14.   As the Debtor moves to reopen Casa Bonita, it will need authority to use any cash
received from that operation. L.B.R. 2081-1 and 4001-2(b) are operational for the first twenty-one
(21) days of the case. It is Debtor’s position (a) L.B.R. 2081-1 and 4001-2(b) should apply here
because venue in the case was transferred; and (b) because of the language of the Arizona Court’s
transfer order, the deadlines under L.B.R. 2081-1 and 4001-2(b) will not commence without further
order from this Court. The Debtor seeks clarification on this point.
Subchapter V Plan
         15.   The Debtor filed its Subchapter V Plan of Reorganization on June 21, 2021 (the
“Plan”). The Plan calls for scheduled repayment, in full, of all undisputed obligations.
         16.   The Plan’s projections indicate Casa Bonita will commence menu service in late July.
Given the delays in the boiler system repairs menu service may be unavailable until August.
Accordingly, the Plan projections may need to be updated to reflect the change. However, any
delays in menu service will have no material impact on the viability of the Plan. Debtor asks the
Case:21-13328-MER Doc#:87 Filed:07/15/21              Entered:07/15/21 14:48:33 Page4 of 5




Court to set a deadline to amend the Plan with updated projections within 30-days of the status
conference.
Administrative Matters
       17.    The Section 341 meeting of the Debtor was held on May 11, 2021. The Debtor has
conferred with counsel for the United States Trustee’s Office who agrees there is no need to set a
new Section 341 meeting.

DATED: July 15, 2021                                Respectfully submitted,

                                                    By: /s/ Jonathan M. Dickey
                                                    Jeffrey S. Brinen, #20565
                                                    Jonathan M. Dickey, #46981
                                                    KUTNER BRINEN DICKEY RILEY, P.C.
                                                    1660 Lincoln Street, Suite 1720
                                                    Denver, CO 80264
                                                    jmd@kutnerlaw.com
                                                    Telephone: 303-832-2400
Case:21-13328-MER Doc#:87 Filed:07/15/21                  Entered:07/15/21 14:48:33 Page5 of 5




                                  CERTIFICATE OF MAILING

        I do hereby certify that on the 15th day of July, 2021, a true and correct copy of the foregoing
STATUS REPORT was deposited in the United States mail, proper postage prepaid, addressed to
the following:


Robert Samuel Boughner, Esq.                           Patty Chan, Esq.
US Trustee’s Office                                    Office of the U.S. Trustee
Byron G. Rogers Federal Building                       230 North First Avenue
1961 Stout Street                                      Suite 204
Suite 12-200                                           Phoenix, AZ 85003
Denver, CO 80294
                                                       Bradley D. Pack, Esq.
Sierra M. Minder, Esq.                                 Engelman Berger, P.C.
Wesley Denton Ray, Esq.                                2800 North Central Avenue
Philip R. Rudd, Esq.                                   Suite 1200
Sacks Tierney P.A.                                     Phoenix, AZ 85004
4250 North Drinkwater Blvd.
4th Floor                                              Christopher J. Dawes, Esq.
Scottsdale, AZ 85251                                   Fox Rothschild – Denver
                                                       1225 17th Street
Christopher C. Simpson, Trustee                        Suite 2200
Osborn Maledon PA                                      Denver, CO 80202
2929 North Central Avenue
Suite 2100                                             Patrick F. Keery, Esq.
Phoenix, AZ 85012                                      Keery McCue, PLLC
                                                       6803 East Main Street
Matthew D. Skeen, Jr., Esq.                            Suite 1116
217 East 7th Avenue                                    Scottsdale, AZ 85251
Denver, CO 80203
                                                       Heather L. Ries, Esq.
D. Lamar Hawkins, Esq.                                 Fox Rothschild LLP
Guidant Law Firm                                       777 South Flagler Drive
402 East Southern Avenue                               Suite 1700 West Tower
Tempe, AZ 85282                                        West Palm Beach, FL 33401-6159



/s/Vicky Martina
Vicky Martina
Kutner Brinen Dickey Riley PC
